Citation Nr: 1314370	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  06-28 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right hip disability, to include rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, his son


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1953 to November 1955. 

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's service-connection claims for disabilities of the right foot and leg, and denied the Veteran's request to reopen his previously-denied service-connection claim for a right hip disability.  The Veteran disagreed and perfected an appeal as to all three issues. 

In a February 2008 decision, the Board reopened the Veteran's right hip service-connection claim.  The Board then denied all three service-connection claims on the merits.  The Veteran appealed the Board's February 2008 decision to the United States Court of Appeals for Veterans Claims (the Court), which in December 2008, issued an order granting a Joint Motion for Remand, and vacating the Board's February 2008 decision to deny the Veteran's service-connection claims. 

Per the instructions of the Joint Motion, the Board remanded the Veteran's service-connection claims in February 2009 for additional procedural and evidentiary development.  

In a February 2011 decision, the Board again denied all three service-connection claims on the merits.  He again appealed the issue of entitlement to service connection for a right hip disability to the Court.  In July 2012, the Court vacated and remanded the issue of entitlement to service connection for a right hip disability, to include rheumatoid arthritis for further action consistent with its memorandum decision.  The Court also noted that it deemed the Veteran's claims for service connection for disabilities of the right foot and leg as abandoned.

During the pendency of the appeal, the Veteran and his wife testified at a Travel Board hearing which was chaired by a Veterans Law Judge (VLJ) at the St. Petersburg RO in July 2007.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  Notably, the VLJ who conducted this hearing is no longer employed by the Board.  As such, the Board sent the Veteran a letter asking whether he would like the opportunity to testify at another hearing before a different VLJ.  The Veteran responded that he wished to participate in a second hearing.  The Board then remanded the Veteran's claims a second time in June 2010 so that this hearing could be scheduled.  In October 2010, the Veteran and his son testified at a Travel Board hearing chaired by the undersigned Veterans Law Judge (VLJ) at the St. Petersburg RO.  A transcript of this hearing is also associated with the Veteran's VA claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a) (2) (West 2002).


FINDING OF FACT

A right hip disability, to include rheumatoid arthritis, was not manifest in service, was not manifest within one year of separation and is not related to service.


CONCLUSION OF LAW

A right hip disability, to include rheumatoid arthritis, was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this appeal, the RO provided notice in a January 2010 letter that explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The January 2010 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After issuance of the January 2010 letter, and opportunity for the Veteran to respond, the February 2010 supplemental statement of the case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  The Veteran's service treatment records, his post-service VA and private medical records, his lay testimony, and the lay statements and testimony of his wife, son, and other relatives and acquaintances have been obtained.  Per the instructions of the Joint Motion for Remand, the VA has attempted to obtain the Veteran's Social Security Administration (SSA) records.  However, they have been destroyed, and additional attempts to obtain these records would be futile.  Where records are unavailable, "VA has no duty to seek to obtain that which does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  With respect to the VA examination conducted in conjunction with this appeal, the Board observes that the findings contained therein are more than adequate to adjudicate the Veteran's claim.  The Veteran was afforded a VA examination pertaining to his foot and leg disability claims in December 2006.  The examination report reflects that the examiner thoroughly reviewed the Veteran's past medical history, recorded his current complaints, and rendered appropriate diagnoses and opinions consistent with the other evidence of record.  While the VA examination did not physically examine the Veteran's right hip, the physician nevertheless provided an opinion to the etiology of the condition by relying on the contents of the claims file and taking into account the Veteran's reported medical history.  The examiner also explained in his December 2006 VA examination report why a physical examination of the Veteran's right hip was not necessary when formulating his opinion.  In addition, the Board notes that the Court in its July 2012 Memorandum decision also determined that the December 2006 VA medical opinion was adequate for rating purposes as it was thorough and contemporaneous, was based on the Veteran's prior medical history and examinations, and described his right hip disability in sufficient detail to enable to Board to perform a fully informed evaluation of that disability.  As such, the Board finds that the December 2006 VA examination report is sufficient upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative.  The Board finds that no additional RO action to further develop the record on the claim is warranted.

Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as arthritis is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §] 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012). 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background and Analysis

In essence, the Veteran contends that his current right hip disability resulted from an in-service hip injury allegedly sustained during his active duty military service. 

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a right hip disability, to include rheumatoid arthritis, is not warranted.

It is undisputed that since his separation from service, the Veteran has been diagnosed with osteoarthritis of the right hip requiring a total hip replacement in 1994.  Accordingly, as there is a current right hip disability, the first element of service connection is satisfied.  

However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).


The Veteran's service treatment records are absent any complaints of, treatment for, or diagnoses of any disability of the Veteran's right hip.  Upon separation from service in November 1955, an Army physician examined the Veteran and specifically identified a "normal" clinical evaluation of the Veteran's lower extremities, spine, other musculoskeletal systems, and neurological systems.  See the Veteran's November 1, 1955 Report of Medical Examination.  Additionally, the first documentation of any complaints of right hip pain occurred in a September 1959 Certificate of Attending Physician.  In this 1959 report, Dr. J.T. pertinently indicated that in December 1956 or January 1957, there was a question of slight limitation of rotation in the left hip, but did not note any right hip disorder until x-rays showing "early degenerative changes" were taken in August 1959, nearly four years after the Veteran's discharge from service in November 1955.  See the Veteran's September 24, 1959 treatment report of Dr. J.T. Dr J.T. diagnosed the Veteran at that time with "changes in his hip of rheumatoid, or degenerative, or perhaps mixed nature." Id.   

The Board notes that in an April 2013 Brief the Veteran's representative contends that the Veteran's arthritis of the right hip was initially diagnosed in December 1956.  However, under the rating schedule, osteoarthritis must be demonstrated by X-ray examination.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2012).  As noted above, there are no X-ray examinations in this case which demonstrated osteoarthritis prior to September 1959.  Thus, onset of arthritis of the right hip is not demonstrated at any time within the Veteran's first year following his separation from service; therefore service-connection for right hip arthritis may not be presumed under the provisions of 38 C.F.R. § 3.307 and § 3.309(a). 

The Board also acknowledges the Veteran's assertion that he filed his claim for disability compensation in 1956 and not 1959.  Significantly, the date upon which a claim is filed is immaterial to the question of whether the presumptions outlined in 38 C.F.R. § 3.307 and § 3.309(a) are applicable to a given service-connection claim. Indeed, application of these provisions is contingent upon the date upon which the evidence of record demonstrates the onset of a disability, not the date a compensation claim for that disability is actually filed.  Therefore, whether the Veteran filed his service-connection claim in 1956 or 1959 is not relevant to the issue at hand. 

Concerning an in-service injury, the Veteran contends that he injured his hip during basic training in 1953 when he jumped approximately ten feet, and hit his right heel on a rock.  The Veteran specifically asserts that his Sergeant forced him to jump, and that the physician who treated him falsified the Veteran's treatment reports to protect the reputation of the Sergeant.  See the October 2010 hearing transcript, page 7.  The Veteran states that he himself did not report the incident during his active service because he felt threatened by the Sergeant.  Id., at 7-9. 

The Board notes that when rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469   (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Regarding credibility, as a finder of fact, the Board must determine whether the lay testimony is credible, and in doing so may consider the absence of contemporaneous evidence.   Additionally, the Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

As a finder of fact, the Board concludes that the most probative evidence reflects that the Veteran's subjective assertions that he sustained an injury to his right hip during his period of active service, to be competent but not credible. 

The Board notes that there is no indication in the Veteran's service treatment records that he jumped and injured himself on a rock in service.  Although the Veteran has tried to explain why there is no record of this jump in his service treatment records, the fact that the Veteran's musculoskeletal system, lower extremities, spine, and neurological system were given a "normal" clinical evaluation upon separation from service in 1955 is highly probative evidence against a finding that any chronic hip injury actually occurred in the years prior. 

Even if the Board were to concede that the Veteran did in fact jump onto a rock in service, the medical evidence demonstrates that the Veteran only complained of foot pain [diagnosed as a "march fracture"] on June 17, 1953, which is the date the Veteran claims he sustained his injuries.  There is no contemporaneous report of any right hip complaints or findings.  While the Veteran contends that the physician who treated him falsified the Veteran's treatment reports to protect the reputation of the Sergeant, in this regard, the Board finds it highly unlikely that a military physician, based upon the urging of a noncommissioned offer, choose to falsify medical treatment records as asserted by the Veteran. 

The Board places greater weight of probative value on the history the Veteran has presented to medical professionals for treatment purposes years ago, than it does on his recent statements to VA in connection with his claim for monetary benefits.  See Curry v. Brown, 7 Vet. App. 59, 68   (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran]; see also Cartright v. Derwinski, 2 Vet. App. 24, 25   (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence]. 

In so doing, the Board finds that the Veteran's June 17, 1953 in-service treatment report [indicating only treatment for foot pain on the day of his alleged fall], his 1955 separation examination [noting no abnormalities of the hip], his subsequent treatment reports dated in 1959 and 1994 [noting the presence of post-service rheumatory or degenerative arthritis without any indication by the Veteran of an in-service fall or any in-service hip injury], his prior applications for VA benefits for a hip disability [which contain no assertions of in-service injury to the hip], the opinion of the December 2006 VA examiner [who determined that the Veteran's right hip arthritis is not traumatic in nature], and the fact that the Veteran introduced his current account of an in-service hip injury into the record approximately 50 years after his separation from service, renders the Veteran's recent assertions of an in-service jump resulting in injury to his right hip not credible.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512   (1995), aff'd per curiam, 78 F.3d. 604   (Fed. Cir. 1996) [In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor]. 

Concerning post service treatment, while the Veteran sought treatment for right hip arthritis in the years following his separation, the contemporaneous records do not provide a history for his complaints.  Dr. J.T. diagnosed the Veteran at in 1959 with "changes in his hip of rheumatoid, or degenerative, or perhaps mixed nature."  See the Veteran's September 24, 1959 treatment report of Dr. J.T. The December 2006 VA examiner reviewed the findings of Dr. J.T., as well as the September 1959 findings of another private physician, Dr. J.F.D. [who noted a history of several episodes of rheumatoid arthritis, but none in the past year], and concluded that such evidence establishes that "the veteran did have rheumatoid or degenerative arthritis of the right hip and not traumatic arthritis".  

The December 2006 VA examiner also noted that the Veteran's service treatment records included a June 1953 x-ray report which demonstrated no bone or joint abnormalities.  The examiner indicated that there were no other records in the service treatment records which demonstrated that the Veteran was seen for a right foot or right lower extremity complaint as a result of the incident in 1953.  The examiner also noted that there were no records of him being seen for any complaints of the right lower extremity other than for his right foot as a result of the June 1953 incident. 

The Veteran filed a claim for disability compensation shortly after his separation from service in 1955, but made no assertion during the entire appeal process [culminating in a Board decision in December 1960] that he sustained a hip injury in service.  Similarly, the Veteran's private treatment reports in 1993 and 1994 indicate the presence of right hip arthritis for the past thirty years, but do not include any assertions of in-service hip injury.  When the Veteran attempted to reopen his right hip service-connection claim shortly thereafter, he again neglected to state he endured an in-service fall resulting in injury to his right hip.  It was not until July 2005, approximately 50 years after his separation from service, when the Veteran first introduced into the record his assertion of how his longstanding hip disability allegedly began.  See the Veteran's July 29, 2005 Statement in Support of Claim. 

The Board places greater weight of probative value on the history the Veteran has presented to medical professionals for treatment purposes years ago, than it does on his recent statements to VA in connection with his claim for monetary benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran]; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence]. 

In so doing, the Board finds that the Veteran's June 17, 1953 in-service treatment report [indicating only treatment for foot pain on the day of his alleged fall], his 1955 separation examination [noting no abnormalities of the hip], his subsequent treatment reports dated in 1959 and 1994 [noting the presence of post-service rheumatory or degenerative arthritis without any indication by the Veteran of an in-service fall or any in-service hip injury], his prior applications for VA benefits for a hip disability [which contain no assertions of in-service injury to the hip], the opinion of the December 2006 VA examiner [who determined that the Veteran's right hip arthritis is not traumatic in nature], and the fact that the Veteran introduced his current account of an in-service hip injury into the record approximately 50 years after his separation from service, weigh heavily against his claim.  

The Veteran has supplied VA with statements dated in July 2005 from two fellow service members who claim the Veteran told them of his in-service fall and resulting injuries to his right hip.  See the July 2005 statements of record from E.O.G. and M.M.S.  Based on the evidence listed above, and in particular based on the Veteran's separation examination, indicating a normal medical evaluation for all systems, the Board finds the statements of the Veteran's fellow service members highly suspect, and of less probative value than the contemporaneous service treatment record that do not document any residual right hip disability.  

The Board also recognizes the statements offered from the Veteran's spouse, son, and other relatives that reference the Veteran's complaints of hip pain after service, and his more recent account of an in-service fall.  It is undisputed that the Veteran has had longstanding arthritic hip pain since the late 1950s.  To the extent the relatives' testimony refers to observations of the Veteran's hip problems after service, the Board finds such testimony both competent and credible.  However, the information about the Veteran's claimed in-service jump and resulting hip injury differs in no way from what has already been discounted as not credible from the Veteran himself.  Indeed, the testimony does not reference any additional documentation, medical findings, or research undertaken to verify the Veteran's in-service injury or linking his current hip disability to that injury.  The fact that these assertions [which run contrary to the evidence of record described above] are repeated by the Veteran's relatives in no way corroborates the Veteran's assertions. 

To the extent the Veteran, his relatives, and his friends, assert that the Veteran' has endured symptoms of a right hip disability continuously since service, such assertions are contradicted by the objective medical evidence of record.  In particular, the Veteran's 1955 separation examination indicates a normal clinical evaluation of the Veteran's lower extremities, spine, musculoskeletal system and nervous system, and the Veteran did not present with complaints related to a hip disability until December 1956.  

Additionally, the first post-service evidence of a right hip disability was the August 1959 diagnosis of "definite pathologic changes in his hips of a rheumatoid or degenerative nature, approximately four years after active service.  

The Board in no way disputes that the Veteran has endured longstanding hip pain.  The evidence however favors a finding that this pain started after the Veteran's separation, not before.  As the Veteran was not diagnosed with a right hip disability until years after service and there was a period between his claimed service injury and his post-service complaints where the medical record was silent for complaints of a right hip disability, the Board concludes that the weight of the evidence is against a finding of any continuity of symptomatology.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Having found that the evidence is against a finding of continuity of symptomatology since service, the Board notes that the relationship between his right hip disability and service will turn on the conflicting medical opinions of record addressing the possibility of such a relationship.  

The Board notes that in an October 2010 letter, Dr. C.H.P. concluded that the Veteran's hip joint is the "primary joint affected the most from the injury."  Conversely, the December 2006 VA examiner specifically found that the Veteran's current right hip disability was not related to and was not caused by the event that resulted in the right foot injury or any other event during his military service.

The Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

In this instance, the Board finds that the December 2006 VA examiner's opinion to be the most probative.  Although the Board may not disregard a medical opinion solely on the rationale that it was based on a history given by the Veteran,  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) reaffirmed that, in evaluating medical opinion evidence, the Board may reject medical opinions that are based on facts provided by a veteran that have been found to be inaccurate, or because other facts present in the record contradict the facts provided by him that formed the basis for the opinion. 

In his October 2010 letter, Dr. C.H.P. indicated that the type of injury the Veteran sustained in service was a "compression" injury, which "can cause long term arthritic changes to the major joints of the leg."  Dr. C.H.P. concluded that the Veteran's hip joint is the "primary joint affected the most from the injury."  

Although Dr. C.H.P. reviewed the Veteran's service records, the Board notes that his medical opinion is based primarily upon the Veteran's own assertions that he had an in-service "compression" right hip injury from a jump onto a rock during service.  As discussed in detail above, the Board finds the Veteran's self-reported history of this jump, to be not credible and unreliable.  Moreover, Dr. C.H.P. does not reconcile his opinion with contemporaneous service treatment records that are silent for any hip complaints as well as normal findings at service discharge.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of a physician to provide a basis for his opinion goes to the weight or credibility of the evidence]. 

In contrast, the December 2006 VA examiner provided an unequivocal and detailed medical opinion supported by a pertinent rationale based upon a review of the Veteran's claims file of the Veteran, when concluding that the Veteran's claimed right hip disability was not related to the Veteran's service.  Significantly, the examiner noted that that it was clear from the Veteran's service treatment records and the records immediately following his service that he did not sustain a right hip injury in the military.  The examiner also addressed the timing of the Veteran's disability as he noted that Dr. T, in his September 1959 Certificate of  Attending Physician report indicated that he treated the Veteran on office visits in December 1956, January 1957, and August 1959.  However, despite the proximity of these office visits to the Veteran's service and his claimed in-service right hip injury, Dr. T. did not mention the possibility of acute trauma and did not mention any particular trauma to the right lower extremity in the military.  For these reasons the Board finds the December 2006 VA examiner's assessment to be the most probative.  

Given that the most probative opinion is against a finding of a relationship between a right hip disability and service, the Board finds that service connection is not warranted. In reaching this conclusion, the Board has again considered the lay evidence offered by the Veteran to VA.  This includes his statements, the statements of his representative and the statements of his friends and family members in which they asserted their belief that the Veteran's claimed right hip disability is related to his service.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  However, lay persons are generally not competent to opine as to medical etiology or render medical opinions.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) ("Sometimes the layperson will be competent to indentify the condition where the condition is simple, for example a broken leg, and sometimes not, for example a form of cancer.").  That is, the Veteran is competent to report that he has right hip symptoms; however, he is not competent to state that his right hip disability is the result of his service.  Accordingly, the Board has placed greater probative weight on the conclusions reached by the December 2006 VA examiner, who, as a medical professional, is competent to render opinions regarding medical matters. 

As the preponderance of the evidence is against the Veteran's claim, service connection must be denied.  38 C.F.R. §§ 3.1(m) & (n), 3.102, 3.301. 


ORDER

Entitlement to service connection for a right hip disability, to include rheumatoid arthritis is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


